Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-00332

 JOHN M. WELLS , individually and as trustee for The Wells Revocable Trust, and
 VALORIE WELLS , as trustee for The Wells Revocable Trust,
       Plaintiffs,

 v.

 CITY OF BOULDER , and
 CHRIS MESCHUK , interim city manager, City of Boulder, in his official capacity,
       Defendants.


                                     COMPLAINT

                                     NATURE     OF   SUIT

       1.    For more than seven years, the City of Boulder has maintained a categorical

 ban on oil and gas extraction both within its city limits and on City-owned surface

 property outside of city limits.

       2.    This ban has deprived mineral owners of their property without just

 compensation, which violates the United States constitution. Boulder has effected a

 “taking” of mineral rights within its city limits and underneath City-owned land, and owes

 mineral right owners compensation for this taking.

       3.    Plaintiffs, John and Valorie Wells, bring this suit seeking compensation for

 the aforementioned unconstitutional taking of property.

                                    O PER A T I VE F A C T S
 I.    The Wells Mineral Rights

       4.    The property in question is the mineral rights for the Southwest Quarter
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 2 of 9




 (SW1/4) of Section 4, Township 1 North, Range 70 West of the 6th PM, County of

 Boulder, State of Colorado. The mineral rights are severed from the surface rights, but

 include such use of the surface as is necessary to access, mine, drill for, etc. the

 minerals.

       5.    The surface property is owned by the City of Boulder and is designated as

 “open space.”

       6.    The property is located at least partially within the City of Boulder, near

 Boulder Reservoir.

       7.    In 1981, Mr. Wells was working in partnership with a geologist named Robert

 Roehrs. The pair was obtaining mineral rights as part of a business/investment venture.

       8.    Mr. Roehrs identified the subject property as a location with oil and gas

 production potential and purchased the mineral rights thereon.

       9.    A few weeks later, in October 1981, Mr. Roehrs conveyed to Mr. Wells the

 50% interest that is the subject of this suit, pursuant to a preexisting agreement

 between them. The deed for this transaction was recorded in Boulder County on

 November 19, 1981.

       10.   Mr. Wells held this property continuously until October 30, 2014, at which

 point he transferred it, via quitclaim deed, to The Wells Revocable Trust. The deed for

 this transaction was recorded in Boulder County on November 3, 2014. The Trust has

 been the property owner ever since.

       11.   The Wellses are co-trustees for The Wells Revocable Trust. They have all

 powers, authorities, and discretions granted by common law, statute, and under any

 rule of court, including the power to bring suit on behalf of The Trust and to sell or lease

 The Trust’s property.




                                         Page 2 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 3 of 9




 II.   Oil and Gas Production Potential

       12.    The property has been leased once since Mr. Wells obtained his interest in

 it.

       13.    In August 1990, Mr. Wells and Mr. Roehrs (who, at the time, still owned the

 other 50% of the mineral rights at the subject property), entered into a two-year oil and

 gas lease with WestOil Production Company.

       14.    Such lease was for $1600, plus a 16% royalty on any minerals extracted

 under the lease.

       15.    Ultimately, WestOil did not develop the property and no minerals were

 extracted.

       16.    Nonetheless, the subject property has significant oil and gas production

 potential.

       17.    This potential is why Mr. Wells initially purchased the property in 1981.

       18.    Historically, there has been oil exploration and production both on and in

 close proximity to the subject acreage.

       19.    The subject property is located at the western edge of a petroleum province

 known as the Denver Basin.

       20.    Oil and gas exploration and development has taken place in the Denver

 Basin for over one hundred years.

       21.    More recent developments in exploration and extraction technology have led

 to increased production and economic viability even in long-developed petroleum

 provinces such as the Denver Basin.

       22.    The Denver Basin contains the Boulder Oil Field, the second-oldest

 commercial oilfield west of the Mississippi.

       23.    The Boulder Oil Field was discovered by the drilling of the McKenzie #1 well,



                                          Page 3 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 4 of 9




 which is located approximately three miles south of the subject property.

      24.    The Denver Basin also contains the Wattenberg Field.

      25.    In 2015, the Wattenberg Field was one of the top ten fields in the United

 States based on annual oil and gas production.

      26.    The subject property is just to the west of the Wattenberg Field proper, in

 what is sometimes referred to as the Greater Wattenberg Area.

      27.    The Greater Wattenberg Area has been a popular place for mineral

 extraction since the 1970s.

      28.    Oil and gas production is often discussed in terms of “formations.” Described

 simply, a formation is a particular geologic stratum underneath the surface of the earth.

      29.    Two such formations in the Denver Basin are the Niobrara Formation and

 the Codell Formation.

      30.    The Niobrara begins at a typical depth of 5800 feet.

      31.    The Codell begins at a typical depth of 7100 feet.

      32.    In 1983, the Colorado Oil and Gas Commission found evidence that the

 “Codell Formation constitutes a common source of supply of oil and/or gas and

 associated hydrocarbons” underlying certain described lands, including the subject

 property, and issued spacing rules for production from that formation.

      33.    In 1992, the Colorado Oil and Gas Commission made a similar finding with

 regard to the Niobrara Formation and issued new spacing rules covering the subject

 property.

      34.    Plaintiffs recently obtained an appraisal of the subject property.

      35.    The appraiser analyzed geological and historical evidence and concluded

 that the subject property has significant oil and gas exploration potential.




                                         Page 4 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 5 of 9




 III.   Boulder’s Oil and Gas Development Ban

        36.   On June 4, 2013, the Boulder City Council adopted an ordinance that

 temporarily prohibited the City Manager and City staff from accepting or proceeding on:

              a.   any application for oil and gas exploration permits on City open space

        properties or

              b.   any application for use review under Title 9 of the Boulder Revised

        Code involving oil and gas extraction or exploration.

        37.   On the same day, the City Council adopted a separate ordinance banning

 the use, sale, or supply of City water for oil and gas extraction. On information and

 belief, this ordinance remains in effect today.

        38.   A few weeks later, the City Council referred a ballot issue to voters that

 extended the prohibitions mentioned in ¶ 36 to June 3, 2018. The voters adopted this

 measure in the November 2013 election.

        39.   Thereafter, the City Council has thrice extended the ban. The most recent

 such extension was enacted on December 1, 2020, and is scheduled to expire on

 December 31, 2021.

        40.   The last two extensions were enacted as part of the consent agenda, without

 any debate or discussion.

        41.   As a consequence of the actions described in ¶¶ 36 and 38–40, oil and gas

 development has been banned within the City of Boulder for more than seven years.

        42.   As a consequence of the actions described in ¶¶ 36 and 38–40, oil and gas

 development has been banned even on City-owned properties outside of Boulder city

 limits for more than seven years.

        43.   The ostensible purpose of these serial bans has been to impose an allegedly

 temporary “moratorium” on development so the City could reassess its local regulations.



                                          Page 5 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 6 of 9




 However, on information and belief, no substantial progress has been made toward any

 Boulder-specific regulations.

       44.   Rather, the never-ending succession of short-term bans has been used as a

 pretext to cover the City’s true purpose of permanently eliminating oil and gas

 production within city limits and on City-owned land.

       45.   The City has stated or implied several times that is its goal.

       46.   For example, in its 2021 Policy Statement on Regional, State and Federal

 Policy Issues, the City stated that it supported “changes to state or federal policy” that,

 among other things, would give the City a veto over any “oil and gas facilities on

 government property, such as open space lands.”

       47.   Also, on its website the City has stated that it seeks “to protect the

 community’s open space from oil and gas development.”

       48.   On information and belief, both the City, in official documents or statements,

 and various officials speaking on behalf of the City have made additional statements

 regarding the City’s desire to eliminate oil and gas production within city limits and on

 City-owned land.

       49.   On information and belief, the City believes that the ban furthers legitimate

 public purposes by improving or maintaining the health and welfare of residents of and

 visitors to the City and City-owned properties.

      C A U SE   OF   A C T I O N : U N C O N ST I T U T I O N A L T A K I N G   OF   P R I VA T E P R O PER T Y
       50.   Both the federal and Colorado constitutions prohibit the taking of private

 property for public use without just compensation.

       51.   Under both federal and Colorado law, a taking can occur via regulation,

 without the government physically entering or taking possession of private property.

       52.   Such a regulatory taking occurs in at least two instances.



                                                   Page 6 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 7 of 9




       53.   First, where regulations completely deprive an owner of “all economically

 beneficial use[]” of his property, a taking has occurred. Lucas v. S.C. Coastal Council,

 505 U.S. 1003, 1019 (1992).

       54.   Second, a regulatory taking may occur where “[t]he economic impact of the

 regulation on the claimant,” “the extent to which the regulation has interfered with

 distinct investment-backed expectations,” “the character of the governmental action,”

 and other factors make the regulation tantamount to a direct appropriation of the

 property. Penn Cent. Transp. Co. v. N.Y. City, 438 U.S. 104, 124 (1978).

       55.   The City’s actions since June 4, 2013, have destroyed the value of mineral

 owners’ property and interfered with distinct investment-backed expectations.

       56.   Further, the City’s ban is particularly directed at extinguishing mineral rights

 in the City and on City-owned property.

       57.   Had mineral development been allowed since June 4, 2013, Mr. Wells and

 the Trust could have earned approximately $19,300 in rent by leasing the subject

 mineral rights. Mr. Wells and the Trust also would have been entitled to a royalty for

 minerals actually extracted.

       58.   However, due to the City’s actions, it has been impossible, as a practical

 matter, for mineral owners whose property is subject to the ban to lease, sell, or

 otherwise exercise their mineral rights.

       59.   Consequently, the City’s ban has eliminated any possible economically

 beneficial use of the mineral rights in ¶ 4, effecting a taking of Mr. Wells’ and The Trust’s

 property for public use.

       60.   Furthermore, the development ban, both individually and in concert with the

 ban on using city water mentioned in ¶ 37, effect a taking of Mr. Wells’ and The Trust’s

 property for public use under the standard from Penn Central.



                                         Page 7 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 8 of 9




        61.   The City’s actions constitute either a temporary or permanent taking of

 Mr. Wells’ and The Trust’s property.

        62.   Boulder has never compensated either Mr. Wells or The Trust for these

 takings.

        63.   Plaintiffs would be willing to lease their mineral rights under reasonable

 terms, were it not for the ban.

        64.   On information and belief, the other 50% owner of the property would

 likewise be willing to lease its mineral rights under reasonable terms, were it not for the

 ban.

                                   J U R I SD I C T I O N   AND   V EN U E
        65.   Plaintiffs’ claims are asserted under 42 U.S.C. § 1983 (2018) and the Fifth

 Amendment to the U.S. Constitution.

        66.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

 (2018), as an action arising under the constitution and laws of the United States.

        67.   Further, the Court has jurisdiction under id. § 1343(a) because this action

 seeks redress for the deprivation of constitutionally protected rights and appropriate

 relief for the protection of those rights.

        68.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) (2018)

 because Defendants reside in the District and all events or omissions giving rise to

 Plaintiffs’ claims occurred here.

                                       P R A YE R    FOR     R EL I EF
        69.   Wherefore, Plaintiffs seek the following relief:

              a.    a declaration that the City of Boulder’s actions constitute an

        unconstitutional taking of Mr. Wells’ and The Trust’s property without just

        compensation;



                                               Page 8 of 9
Case 1:21-cv-00332-PAB-SKC Document 1 Filed 02/02/21 USDC Colorado Page 9 of 9




            b.   money damages from the City of Boulder sufficient to compensate

      Plaintiffs for the taking of their property through the date of judgment;

            c.   a permanent injunction directing Defendants to either cease enforcing

      the ban on oil and gas development or initiate condemnation proceedings against

      property subject thereto;

            d.   reasonable attorneys’ fees and costs (including expert fees) under 42

      U.S.C. § 1988 (2018); and

            e.   such other relief as the Court finds just and proper.



 s/ Daniel E. Burrows
 Daniel E. Burrows
 Public Trust Institute
 98 Wadsworth Blvd. #127-3071
 Lakewood, CO 80226
 Telephone: (720) 588-2008
 E-mail: dburrows@publictrustinstitute.org



 s/ Evan Stephenson
 Evan Stephenson
 Spencer Fane, LLP
 1700 Lincoln St.
 Suite 2000
 Denver, CO 80203
 Telephone: (303) 839-3755
 E-mail: estephenson@spencerfane.com
 Attorneys for Plaintiffs




                                        Page 9 of 9
